                Case 3:19-cr-00132-MO        Document 13        Filed 04/19/19    Page 1 of 11

PORTLAND MAIN OFFICE                                                                         EUGENE BRANCH
1000 SW Third Avenue, Suite 600                                                       405 E 8th Avenue, Suite 2400
Portland, Oregon 97204                                                                      Eugene, Oregon 97401
(503) 727-1000                                                                                     (541) 465-6771
www.usdoj.gov/usao/or

Scott E. Bradford                    U.S. DEPARTMENT OF JUSTICE                            MEDFORD BRANCH
Assistant U.S. Attorney                  United States Attorney's Office                    310 West Sixth Street
Scott.Bradford@usdoj.gov                        District of Oregon                         Medford, Oregon 97501
(503) 727-1000                      Billy J. Williams, United States Attorney                     (541) 776-3564
Reply to Portland Office



                                                            April 15,2019


      Whitney P. Boise
      Boise Matthews LLP
      1001 S.W. Fifth Avenue, Suite 1400
      Portland, Oregon 97204

              Re:     United States v. Brian A. Oliver, Case No. 3:19-CR-XXXXX-XX
                      Plea Agreement Letter

      Dear Counsel:

      1.      Parties/Scope: This plea agreement is between this United States Attorney's Office
      (USAO) and defendant, and thus does not bind any other federal, state, or local prosecuting,
      administrative, or regulatory authority. This agreement does not apply to any charges other than
      those specifically mentioned herein.

      2.      Charges: Defendant agrees to plead guilty to Counts 1 and 2 of the Information filed in
      this case, in which he is charged with conspiracy to commit mail and wire fraud in violation of
      18 U.S.C. § 1349 and conspiracy to commit money laundering in violation of 18 U.S.C.
      § l 956(h), respectively.

      3.       Penalties: The maximum sentence for Count 1, conspiracy to commit mail and wire
      fraud, is 20 years' imprisonment, a fine of $250,000 (or, if greater, twice the gross pecuniary
      gains or losses resulting from the offense), 3 years of supervised release, and a $100 fee
      assessment. The maximum sentence for Count 2, conspiracy to commit money laundering, is 10
      years' imprisonment, a fine of $250,000 (or, if greater, twice the value of the propetiy involved
      in the transaction), 3 years of supervised release, and a $100 fee assessment. Defendant agrees
      to pay the fee assessments by the time of entry of guilty pleas or to explain to the Court why this
      cannot be done.

      4.       Dismissal/No Prosecution: The USAO further agrees not to bring additional charges
      against defendant in the District of Oregon arising out of this investigation, known to the USAO
      at the time of this agreement.



                                                                                            Revised May 2018
        Case 3:19-cr-00132-MO         Document 13        Filed 04/19/19      Page 2 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page2
April 15,2019


5.     Elements: In order for defendant to be found guilty of Count 1 of the Information,
conspiracy to commit mail and wire fraud in violation of 18 U.S.C. § 1349, the government must
prove the following elements beyond a reasonable doubt:

       (1)    During the time period alleged in the Infmmation, there was an agreement
              between defendant and at least one other person to commit violations of 18 U.S.C.
              §§ 1341 (mail fraud) and 1343 (wire fraud);

       (2)    Defendant became a member of the conspiracy knowing at least one of its objects
              and intending to help accomplish it; and

       (3)    Third, some part of the conspiracy took place within the District of Oregon.

The elements of the underlying offenses of 18 U.S.C. § 1341 and 1343 are:

       (1)    Defendant knowingly participated in, devised, or intended to devise a scheme or
              plan to defraud, or a scheme or plan for obtaining money or property by means of
              false or fraudulent pretenses, representations, promises, or omitted facts.
              Statements disclosing only part of the trnth in an effort to mislead may constitute
              false or fraudulent representations;

       (2)    The statements made or facts omitted as part of the scheme were material; that is,
              they had a natural tendency to influence, or were capable of influencing, a person
              to part with money or property;

       (3)    Defendant acted with the intent to defraud, that is, the intent to deceive or cheat;
              and

       (4)    Defendant or his coconspirators used, or caused to be used, the United States
              Postal Service, a private or commercial interstate carrier, or interstate wires to
              carry out or attempt to carry out an essential part of the scheme.

In order for defendant to be found guilty of Count 2 of the Information, conspiracy to commit
money laundering in violation of 18 U.S.C. § 1956(h), the government must prove the following
elements beyond a reasonable doubt:

       (1)    During the time period alleged in the Information, there was an agreement
              between two or more persons to commit violations of 18 U.S.C. § 1957; and



                                                                                       Revised May 2018
        Case 3:19-cr-00132-MO        Document 13       Filed 04/19/19     Page 3 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page 3
April 15,2019


       (2)    Defendant joined the agreement intending to fmiher its illegal purpose.

The elements of the underlying offense of money laundering in violation of 18 U.S.C. § 1957
are:

       (1)    Defendant knowingly engaged or attempted to engage in a monetary transaction;

       (2)    Defendant knew the transaction involved criminally derived property;

       (3)    The property had a value greater than $10,000;

       (4)    The property was, in fact, derived from the specified unlawful activity alleged in
              the Information (mail and wire fraud); and

       (5)    Some paii of the transaction occurred in the United States or the special maritime
              and territorial jurisdiction of the United States.

Defendant admits the elements of each offense charged in the Information and agrees that the
USAO can prove each of the elements of each offense beyond a reasonable doubt based on the
facts admitted in paragraph 6 of this agreement.

6.      Statement of Facts: Defendant agrees the following facts are true and can be proven by
the government beyond a reasonable doubt. Defendant agrees that the following is a non-
exhaustive description of defendant's conduct and that the USAO may rely on additional facts in
any further legal proceeding, including sentencing.

       Count I-Conspiracy to Commit Mail and Wire Fraud in Violation of 18 U.S.C. § 1349:

       (1)    Beginning no later than June 2014 and continuing through February 2016, in the
              District of Oregon and elsewhere, defendant and others solicited individuals to
              invest in a variety of notes and investment funds, many of which were purportedly
              backed by trade receivables in education, health care, transportation, and other
              consumer credit areas.

       (2)    Defendant and others created and approved, and caused to be created and
              approved, promotional and other investment materials that contained material
              misrepresentations, including material misrepresentations about the uses of
              investor moneys, the financial health and strength of the Aequitas companies,



                                                                                    Revised May 2018
        Case 3:19-cr-00132-MO        Document 13       Filed 04/19/19     Page 4 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page4
April 15,2019


              their investments and investment strategies, and the inherent risks of those
              investments and investment strategies.

       (3)    Defendant and others mailed and emailed, and caused others to mail and email,
              the promotional and other investment materials to investors and investment
              advisors.

       (4)    These promotional materials also omitted material facts, including that the
              Aequitas companies were consistently in liquidity and cash-flow crises, that
              defendant and others used the majority of investor money to repay investors and
              to pay operating expenses rather than buy trade receivables, and that there was
              insufficient collateral to secure the notes.

       (5)    Defendant and others made similar material misrepresentations and omissions
              when soliciting investors and discussing the status of investments with investors
              mperson.

       (6)    In order to address liquidity and cash-flow problems, defendant and others offered
              additional notes with higher interest rates in order to entice investors. Defendant
              and others led investors to believe that the majority of the investors' money would
              be used to buy trade receivables or other income-generating assets. Instead,
              defendant and others used the majority of investor funds to pay operating costs
              and to repay other investors.

       (7)    Defendant and others used an intercompany loan and intercompany transfers of
              money to prop up Aequitas Commercial Finance and the other Aequitas entities
              and to mislead investors. Defendant and others counted the intercompany note as
              an asset even though defendant and others knew that that the note was woefully
              under-collateralized and could not be repaid without the occurrence of several
              speculative contingencies that were not disclosed to investors.

      (8)     Based on defendant's and others' misrepresentations and omissions, including
              material misrepresentations and omissions of material facts about the nature of the
              various investments and investment strategies, the use of investor proceeds, and
              the risk of the investments, individuals invested almost $350 million between
              January 2014 and January 2016.

      (9)     Defendant and others caused investors to mail their investments or to transfer
              their investments via wire.

                                                                                     Revised May 2018
        Case 3:19-cr-00132-MO        Document 13       Filed 04/19/19     Page 5 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page 5
April 15,2019


       (10)   Rather than use or invest the money as implied or promised, defendant and others
              used investor money to repay prior investors and to pay the operating expenses of
              the Aequitas enterprise. Those costs included lucrative salaries for defendant and
              others, private jets and pilots, office renovations, an office expansion in New
              York, and extravagant staff, management, ownership, and investor events.

       (11)   Despite accumulating operating losses that defendant and others concealed in the
              above-described intercompany loan, defendant and others continued to raise funds
              from new investors and convinced prior investors to forgo redemptions and to
              invest additional money.

       (12)   Defendant and others caused investor money to be transferred via wire between
              various financial accounts to facilitate the conspiracy and scheme to defraud,
              including by diverting investor money.

       (13)   Defendant and others intentionally did not disclose the following material facts to
              outside accounting and legal firms: the Aequitas companies were consistently in
              liquidity and cash-flow crises; defendant and others used the majority of investor
              money to repay investors and to pay operating expenses rather than buy trade
              receivables or other investments; and there was insufficient collateral to secure
              the notes sold to investors.

       (14)   Defendant and others also failed to disclose the truth about the intercompany loan,
              including that it was used to conceal accumulating operating losses and that it was
              severely under collateralized.

       Count 2 - Conspiracy to Commit Money Laundering:

      (1)     Beginning no later than June 2014 and continuing through February 2016, in the
              District of Oregon and elsewhere, defendant and others agreed to knowingly
              engage and to attempt to engage in monetary transactions, and did so, by, through,
              or to a financial institution, affecting interstate and foreign commerce, in
              criminally derived property of a value greater than $10,000 that was derived from
              a specified unlawful activity (mail and wire fraud) in violation of 18 U.S.C.
              § 1957.

      (2)     Defendant and others engaged in or caused the financial transactions set fmth
              below, each involving more than $10,000 from the proceeds of the scheme to
              defraud described in Count 1:

                                                                                    Revised May 2018
        Case 3:19-cr-00132-MO         Document 13       Filed 04/19/19     Page 6 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page 6
April 15, 2019


               •      On or about September 29, 2015, a $1 million transfer via wire from an
                      account ending in 7792 to an account ending in 9377;

               •      On or about September 29, 2015, a $1.5 million transfer via wire from an
                      account ending in 7792 to an account ending in 9377;

               •      On or about October 2, 2015, a $2.5 million transfer via wire from an
                      account ending in 7792 to an account ending in 9377;

               •      On or about December 8, 2015, a $700,000 transfer via wire from an
                      account ending in 7834 to an account ending in 7815;

               •      On or about December 9, 2015, a $150,000 transfer via wire from an
                      account ending in 7834 to an account ending in 7815;

               •      On or about December 10, 2015, a $350,000 transfer via wire from an
                      account ending in 7834 to an account ending in 7815; and

               •      On or about December 10, 2015, a $510,000 transfer via wire from an
                      account ending in 7834 to an account ending in 7815.

7.      Sentencing Factors: The parties agree that the Court must first determine the applicable
advisory guideline range, then determine a reasonable sentence considering that range and the
factors listed in 18 U.S.C. § 3553(a). Where the parties agree that sentencing factors apply, such
agreement constitutes sufficient proof to satisfy the applicable evidentiary standard.

8.       Relevant Conduct/Loss Amount: Defendant understands that the USAO will argue the
loss attributable to defendant's illegal conduct exceeds $600 million.

9.     Advisory Guidelines Calculation: The parties agree to litigate the application of the
advisory United States Sentencing Guidelines ("Guidelines"). The USAO will argue that the
following guidelines provisions apply:

       (1)     U.S.S.G. § 2Bl.l(a)(l)-defendant's base offense level is 7;

       (2)     U.S.S.G. § 2Bl.l(b)(P)- because the loss exceeded $600 million, a 30-level
               increase is warranted;

       (3)    U.S.S.G. § 2Bl.l(b)(2)(C)- because the offense involved more than 10 victims, a

                                                                                     Revised May 2018
        Case 3:19-cr-00132-MO          Document 13        Filed 04/19/19      Page 7 of 11




Whitney P. Boise
Re: Btian A. Oliver Plea Agreement Letter
Page7
Aptil 15, 2019


               2-level increase is warranted;

       (4)     U.S.S.G. § 2Bl.l(b)(20)(A)- because the offense involved an investment
               advisor, a 4-level increase is warranted;

       (5)     U.S.S.G. § 2S1.l(b)(2)(A) - because defendant was convicted under 18 U.S.C.
               § 1956(h) where the sole object was to commit a violation of 18 U.S.C. § 1957, a
               I -level increase is warranted;

       (6)     U.S.S.G. § 3Bl.l(a)- because defendant was an organizer or leader of criminal
               activity that involved 5 or more participants or was otherwise extensive, a 4-level
               increase is warranted; and

       (7)     U.S.S.G. § 3Bl.3 - because defendant abused a position of trust or special skill
               that significantly facilitated the offense or its concealment, a 2-level increase is
               warranted.

10.     Acceptance of Responsibility: Defendant must demonstrate to the Court that defendant
fully admits and accepts responsibility under USSG § 3El .1 for defendant's unlawful conduct in
this case. If defendant does so, the USAO will recommend a three-level reduction in defendant's
offense level (two levels if defendant's offense level is less than sixteen). The USAO reserves
the tight to change this recommendation if defendant, between plea and sentencing, commits any
ctiminal offense, obstructs or attempts to obstruct justice as explained in USSG § 3Cl.l, or acts
inconsistently with acceptance ofresponsibility as explained in USSG § 3El. l.

11.    Sentencing Recommendation: The USAO will recommend the low end of the
applicable guideline range as long as defendant demonstrates an acceptance of responsibility as
explained above.

12.     Additional Departures, Adjustments, or Variances: The USAO agrees not to seek any
upward departures, adjustments, or valiances to the advisory sentencing guideline range, or to
seek a sentence in excess of that range, except as specified in this agreement. Defendant agrees
not to seek any downward departures, adjustments, or valiances to the advisory sentencing
guideline range under the sentencing guidelines provisions, except as specified in this agreement.
Defendant reserves the tight to argue for any sentence defendant feels approptiate under the
factors set forth in 18 U.S.C. § 3553, and the USAO reserves the tight to oppose any sentence
defendant requests. Defendant further agrees that defendant will provide the government with
notice of: (1) the factual basis for any such sentence; (2) any evidence defendant intends to
introduce or rely upon at the sentencing heating; and (3) any witnesses, including expert

                                                                                        Revised May 20 I 8
        Case 3:19-cr-00132-MO          Document 13       Filed 04/19/19     Page 8 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page 8
April 15,2019


witnesses, defendant intends to call or rely upon at the sentencing hearing. Such notice must be
provided to the government no later than the Wednesday prior to the week during which the
sentencing hearing is scheduled. Defendant agrees that if defendant fails to comply with this
notice requirement, defendant will not oppose a government motion for a postponement of the
sentencing hearing

13.      Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grounds, except
for a claim that: (1) the sentence imposed exceeds the statutory maximum, or (2) the Court
arrives at an advisory sentencing guideline range by applying an upward departure under the
provisions of Guidelines Chapters 4 or SK, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence that exceeds the advisory guideline sentencing range as
determined by the Court at the sentencing hearing. Should defendant seek an appeal, despite this
waiver, the USAO may take any position on any issue on appeal. Defendant also waives the
right to file any collateral attack, including a motion under 28 U.S.C. § 2255, challenging any
aspect of the conviction or sentence on any grounds, except on grounds of ineffective assistance
of counsel, and except as provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2). In the
event that any of defendant's convictions or sentences under this agreement are vacated, the
government may reinstate and/or file any other charges and may take any position at a
resentencing hearing, notwithstanding any other provision in this agreement.

14.      Court Not Bound: The Court is not bound by the recommendations of the parties or of
the presentence report (PSR) writer. Because this agreement is made under Rule 1 l(c)(l)(B) of
the Federal Rules of Criminal Procedure, defendant may not withdraw any guilty plea or rescind
this plea agreement if the Court does not follow the agreements or recommendations of the
parties.

15.     Full Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant's case. Except as set forth in this agreement,
the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.

16.      Breach of Plea Agreement: If defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and sentencing, the USAO is
relieved of its obligations under this agreement, but defendant may not withdraw any guilty plea.
         If defendant believes that the government has breached the plea agreement, defendant
must raise any such claim before the district court, either prior to or at sentencing. If defendant
fails to raise a breach claim in district court, defendant has waived any such claim and is
precluded from raising a breach claim for the first time on appeal.

                                                                                      Revised May 2018
        Case 3:19-cr-00132-MO           Document 13       Filed 04/19/19      Page 9 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page9
April 15, 2019


17.     Restitution: Defendant agrees fully to disclose all assets in which defendant has any
interest or over which defendant exercises control, directly or indirectly, including those held by
a spouse, nominee, or third party. Defendant agrees to truthfully complete the Financial
Disclosure Statement provided herein by the earlier of fourteen days from defendant's signature
on this plea agreement or the date of defendant's entry of a guilty plea, sign it under penalty of
perjury, and provide it to both the USAO and the United States Probation Office. Defendant
agrees to provide updates with any material changes in circumstances, as described in 18 U.S.C.
§ 3664(k), within seven days of the event giving rise to the changed circumstances.

       Defendant expressly authorizes the USAO to obtain a credit report on defendant.
Defendant agrees to provide waivers, consents, or releases requested by the USAO to access
records to verify the financial information. Defendant also authorizes the USAO to inspect and
copy all financial documet;i.ts and information held by the U.S. Probation Office.

       The parties agree that defendant's failure to timely and accurately complete and sign the
Financial Disclosure Statement, and any update thereto, may, in addition to any other penalty or
remedy, constitute defendant's failure to accept responsibility under U.S.S.G. § 3El .1.

       Defendant agrees to submit to examination under oath and/or a polygraph examination by
an examiner selected by the USAO, on the issue of defendant's financial disclosures and assets.


Transfer of Assets
        Defendant agrees to notify the Financial Litigation Unit of the USAO before defendant
transfers any interest in property with a value exceeding $1000 owned directly or indirectly,
individually or jointly, by defendant, including any interest held or owned under any name,
including trusts, partnerships, and corporations.

Restitution
        The Court shall order restitution to each victim in the full amount of each victim's losses
as determined by the Court. Defendant agrees to pay restitution for all losses caused by
defendant's conduct. The parties agree to litigate the amount ofrestitution at the time of
sentencing.

        Defendant understands and agrees that the total amount of any monetary judgment that
the Court orders defendant to pay will be due and payable. Defendant further understands and
agrees that pursuant to 18 U.S.C. § 3614, defendant may be resentenced to any sentence which
might have originally been imposed if the court determines that defendant has knowingly and
willfully refused to pay a fine or restitution as ordered or has failed to make sufficient bona fide

                                                                                        Revised May 2018
        Case 3:19-cr-00132-MO         Document 13       Filed 04/19/19     Page 10 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page 10
April 15, 2019


efforts to pay a fine or restitution. Additionally, defendant understands and agrees that the
government may enforce collection of any fine or restitution imposed in this case pursuant to 18
U.S.C. §§ 3572, 3613, and 3664(m), notwithstanding any initial or subsequently modified
payment schedule set by the court. Defendant understands that any monetary debt defendant
owes related to this matter may be included in the Treasury Offset Program to potentially offset
defendant's federal retirement benefits, tax refunds, and other federal benefits.

         Pursuant to 18 U.S.C. § 3612(b)(l)(F), defendant understands and agrees that until a fine
or restitution order is paid in full, defendant must notify the USAO of any change in the mailing
address or residence address within 30 days of the change. Further, pursuant to 18 U.S.C. §
3664(k), defendant shall notify the Court and the USAO immediately of any material change in
defendant's economic circumstances that might affect defendant's ability to pay restitution,
including, but not limited to, new or changed employment, increases in income, inheritances,
monetary gifts, or any other acquisition of assets or money.

18.      Use of Plea-Related Statements: Except under circumstances where the Court, acting
on its own, fails to accept this agreement, defendant agrees that, upon defendant's signing of this
agreement, the facts that defendant has admitted under this plea agreement as set forth above, as
well as any facts to which defendant admits in open court at defendant's plea hearing, shall be
admissible against defendant under Fed. R. Evid. 801(d)(2)(A) in any subsequent proceeding,
including a criminal trial, and defendant expressly waives defendant's rights under Fed. R. Crim.
P. 1 l(f) and Fed. R. Evid. 410 with regard to the facts defendant admits in conjunction with this
plea agreement.

19.      Memorialization of Agreement: No promises, agreements, or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all parties listed below or confirmed on the record before the Court. If defendant accepts this
offer, please sign and attach the original of this letter to the Petition to Enter Plea.

Ill

Ill

Ill

Ill

Ill


                                                                                      Revised May 2018
       Case 3:19-cr-00132-MO         Document 13      Filed 04/19/19     Page 11 of 11




Whitney P. Boise
Re: Brian A. Oliver Plea Agreement Letter
Page 11
April 15, 2019


20.    Deadline: This plea offer expires if not accepted by April 12, 2019, at 12 p.m.

                                                    Sincerely,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney




                                                    Assistant United States Attorneys

       I have carefully reviewed every part of this agreement with my attorney. I understand
and voluntarily agree to its terms. I expressly waive my rights to appeal as outlined in this
agreement. I wish to plead guilty because, in fact, I am guilty.



                                                    ~IAN A~O~                      .
                                                    Defendant

        I represent the defendant as legal counsel. I have carefully reviewed every part of this
agreement with defendant. To my knowledge, defendant's decisions to make this agreement and
to plead guilty are informed and voluntary ones.

           I.                                                                  \




                                                                                    Revised May 2018
